           Case 4:20-cr-00292-BRW Document 3 Filed 10/06/20 Page 1 of 5                 usFllEO
                                                                                    EASTERN ~~~RICT COURT
                                                                                                RICTARKAN
                                                                                                            SAS
                             UNITED STATES DISTRICT COURT                                   TO 6 2020
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                      )      No. 4:20CR00~;t      ~W
                                              )
V.                                            )
                                              )
BRIAN K. ALLEN,                               )      21 U.S.C. § 846
  a/k/a JAKE THE SNAKE;                       )      21 U.S.C. §§ 841(a)(l), (b)(l)(C), (b)(l)(B)
DELINDA ALLUMS,                               )
  a/k/a BLACK;                                )
DONALD HAMMONDS,                              )
  a/k/a POSTMAN DA STACKS;                    )
RICHARD SIMMONS;                              )
RAYMUNDO MARIN QUEVEDO;                       )
SANDY GARDNER, III;                           )
KEITH PATTERSON                               )




                                         INDICTMENT

THE GRAND JURY CHARGES THAT:

                                          COUNT ONE

        From in or about June 2019 until in or about May 2020, in the Eastern District of Arkansas

and elsewhere, the defendants,

                       BRIAN K. ALLEN, a/k/a JAKE THE SNAKE;
                          DELINDA ALLUMS, a/k/a BLACK;
                   DONALD HAMMONDS, a/k/a POSTMAN DA STACKS;
                  RICHARD SIMMONS; RAYMUNDO MARIN QUEVEDO;
                     SANDY GARDNER, III; and KEITH PATTERSON,

voluntarily and intentionally conspired with each other, and with others known and unknown to

the grand jury, to knowingly and intentionally distribute 500 grams or more, but less than 5

kilograms, of a mixture and substance containing a detectable amount of cocaine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Sections 841(a)(l) and

841 (b)(1 )(B).

        All in violation of Title 21, United States Code, Section 846.

                                                     1
          Case 4:20-cr-00292-BRW Document 3 Filed 10/06/20 Page 2 of 5


                                        COUNT TWO

       On or about June 25, 2019, in the Eastern District of Arkansas, the defendant,

                                 DELINDA ALLUMS, a/k/a BLACK,

knowingly and intentionally distributed a mixture and substance containing a detectable amount

of cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(l) and 841(b)(l)(C).

                                       COUNT THREE

       On or about June 27, 2019, in the Eastern District of Arkansas, the defendants,

                      BRIAN K. ALLEN, a/k/a JAKE THE SNAKE, and
                           DELINDA ALLUMS, a/k/a BLACK,

knowingly and intentionally distributed a mixture and substance containing a detectable amount

of cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(l) and 841(b)(l)(C).

                                        COUNT FOUR

       On or about July 25, 2019, in the Eastern District of Arkansas, the defendant,

                             DELINDA ALLUMS, a/k/a BLACK,

knowingly and intentionally distributed a mixture and substance containing a detectable amount

of cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(l) and 841(b)(l)(C).

                                        COUNT FIVE

       On or about August 1, 2019, in the Eastern District of Arkansas, the defendant,

                  DONALD HAMMONDS a/k/a POSTMAN DA STACKS,

knowingly and intentionally distributed a mixture and substance containing a detectable amount

of cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(l) and 841(b)(l)(C).

                                                    2
          Case 4:20-cr-00292-BRW Document 3 Filed 10/06/20 Page 3 of 5


                                         COUNT SIX

       On or about August 8, 2019, in the Eastern District of Arkansas, the defendant,

                    DONALD HAMMONDS, a/k/a POSTMAN DA STACKS,

knowingly and intentionally distributed a mixture and substance containing a detectable amount

of cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(l) and 841(b)(l)(C).

                                       COUNT SEVEN

       On or about August 23, 2019, in the Eastern District of Arkansas, the defendants,

                      BRIAN K. ALLEN, a/k/a JAKE THE SNAKE, and
                           DELINDA ALLUMS, a/k/a BLACK,

knowingly and intentionally a mixture and substance containing a detectable amount of cocaine, a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(l)

and 841(b)(l)(C).

                                        COUNT EIGHT

       On or about September 5, 2019, in the Eastern District of Arkansas, the defendant,

                         BRIAN K. ALLEN, a/k/a JAKE THE SNAKE,

knowingly and intentionally distributed a mixture and substance containing a detectable amount

of cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(l) and 841(b)(l)(C).

                                         COUNT NINE

       On or about September 10, 2019, in the Eastern District of Arkansas, the defendant,

                         BRIAN K. ALLEN, a/k/a JAKE THE SNAKE,

knowingly and intentionally distributed a mixture and substance containing a detectable amount

of cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 84l(a)(l) and 841(b)(l)(C).

                                                    3
          Case 4:20-cr-00292-BRW Document 3 Filed 10/06/20 Page 4 of 5


                                        COUNT TEN

       On or about October 1, 2019, in the Eastern District of Arkansas, the defendant,

                        BRIAN K. ALLEN, a/k/a JAKE THE SNAKE,

knowingly and intentionally distributed a mixture and substance containing a detectable amount

of cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(l) and 841(b)(l)(C).

                                       COUNT ELEVEN

       On or about October 17, 2019, in the Eastern District of Arkansas, the defendant,

                        BRIAN K. ALLEN, a/k/a JAKE THE SNAKE,

knowingly and intentionally distributed a mixture and substance containing a detectable amount

of cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(l) and 841(b)(l)(C).

                                       COUNT TWELVE

       On or about November 13, 2019, in the Eastern District of Arkansas, the defendants,

                      BRIAN K. ALLEN, a/k/a JAKE THE SNAKE, and
                                 KEITH PATTERSON,

knowingly and intentionally distributed a mixture and substance containing a detectable amount

of cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(l) and 841(b)(l)(C).

                                FORFEITURE ALLEGATION ONE

       Upon conviction of any offense charged in Count One through Twelve of this Indictment,

the defendants, BRIAN K. ALLEN, a/k/a JAKE THE SNAKE; DELINDA ALLUMS, a/k/a

BLACK; DONALD HAMMONDS, a/k/a POSTMAN DA STACKS; RICHARD SIMMONS;

RAYMUNDO MARIN QUEVEDO; SANDY GARDNER, III; and KEITH PATTERSON, shall

forfeit to the United States, under Title 21, United States Code, Section 853(a)(l), all property

                                                   4
           Case 4:20-cr-00292-BRW Document 3 Filed 10/06/20 Page 5 of 5


constituting, or derived from, any proceeds the person obtained, directly or indirectly, as a result

of the offense.

                             FORFEITURE ALLEGATION TWO

       Upon conviction of any offense charged in Count One through Twelve of this Indictment,

the defendants, BRIAN K. ALLEN, a/k/a JAKE THE SNAKE; DELINDA ALLUMS, a/k/a

BLACK; DONALD HAMMONDS, a/k/a POSTMAN DA STACKS; RICHARD SIMMONS;

RAYMUNDO MARIN QUEVEDO; SANDY GARDNER, III; and KEITH PATTERSON, shall

forfeit to the United States, under Title 21, United States Code, Section 853(a)(2), all of the

person's property used or intended to be used, in any manner or part, to commit, or to facilitate the

commission of the offense.

                             FORFEITURE ALLEGATION THREE

        Upon conviction of any offense charged in Count One through Twelve of this Indictment,

the defendants, BRIAN K. ALLEN, a/k/a JAKE THE SNAKE; DELINDA ALLUMS, a/k/a

BLACK; DONALD HAMMONDS, a/k/a POSTMAN DA STACKS; RICHARD SIMMONS;

RAYMUNDO MARIN QUEVEDO; SANDY GARDNER, III; and KEITH PATTERSON, shall

forfeit to the United States, under Title 18, United States Code, Section 924(d), Title 21, United

States Code, Section 853, and Title 28, United States Code, Section 2461(c), all firearms and

ammunition involved in the commission of the offense.




                                                      5
